DOYLE, Judge,
concurring.
I am in full agreement with the majority opinion as written by Judge Rochelle S. Friedman and write separately only to clarify one point. During oral argument of the appeal on February 5, 1997, the Court heard conflicting versions of how many members of City Council were actually present at the public meeting on April 5, 1995, when the vote was taken to dismiss officer Thomas Siteman. Although the record is clear that only three Council members voted, the record is anything but clear regarding how many members were present and not voting. The precise issue before the Court then became whether the presence of other members of Council, if they were present, would be included in the count to determine the presence of a quorum. We hold today, following the majority of jurisdictions in the United States, see 2 Am.Jur.2d Administrative Law § 100 (1994); 67A C.J.S. Parliamentary Law § 6(b) (1978), and cases cited therein, that where a member of any board, commission or other similar body recuses himself or herself, regardless of that member’s presence at the meeting, such presence may not be counted in determining the existence of a legal quorum. See King v. New Jersey Racing Commission, 103 N.J. 412, 511 A.2d 615 (1986). However, where a member merely abstains from voting, such member’s presence does count toward the required number needed for a quorum. Walker Pontiac v. Department of State, 136 Pa.Cmwlth. 54, 582 A.2d 410 (1990); see also 59 Am.Jur.2d Parliamentary Law § 12 (1987) (“Abstention and the absence of a voter are not to be treated alike. The abstaining voter is counted in determining the presence of a quorum, while the absent voter is not included.”).